In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

Nos.  14-­‐‑2058  &  14-­‐‑2059  
RUTHELLE  FRANK,  et  al.,  
                                                              Plaintiffs-­‐‑Appellees,  
                                           v.  

SCOTT  WALKER,  Governor  of  Wisconsin,  et  al.,  
                                        Defendants-­‐‑Appellants.  
                           ____________________  
LEAGUE   OF   UNITED   LATIN   AMERICAN   CITIZENS   (LULAC)   OF  
WISCONSIN,  et  al.,  
                                              Plaintiffs-­‐‑Appellees,  
                                           v.  

DAVID   G.   DEININGER,   Member,   Government   Accountability  
Board,  et  al.,  
                                         Defendants-­‐‑Appellants.  
                           ____________________  

               Appeals  from  the  United  States  District  Court  
                      for  the  Eastern  District  of  Wisconsin.  
        Nos.  11-­‐‑CV-­‐‑01128  &  12-­‐‑CV-­‐‑00185  —  Lynn  Adelman,  Judge.  
                           ____________________  

   ARGUED  SEPTEMBER  12,  2014  —  DECIDED  OCTOBER  6,  2014  
                  ____________________  
2                                                  Nos.  14-­‐‑2058  &  14-­‐‑2059  

      Before  EASTERBROOK,  SYKES,  and  TINDER,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   Since   2005   Indiana   has   re-­‐‑
quired   voters   to   present   photographic   identification   at   the  
polls.  The  Supreme  Court  held  that  this  statute  is  compatible  
with   the   Constitution.   Crawford   v.   Marion   County   Election  
Board,  553  U.S.  181  (2008).  In  May  2011  Wisconsin  enacted  a  
similar   statute,   2011   Wis.   Act   23.   A   district   court   held   that  
Act   23   is   unconstitutional   and   enjoined   its   implementation.  
Frank   v.   Walker,   2014   U.S.   Dist.   LEXIS   59344   (E.D.   Wis.   Apr.  
29,  2014),  stay  denied,  2014  U.S.  Dist.  LEXIS  111811  (E.D.  Wis.  
Aug.   13,   2014).   After   receiving   briefs   and   argument,   we  
stayed  that  injunction.  Order  issued  Sept.  12,  2014;  reconsid-­‐‑
eration  denied  Sept.  26,  2014;  opinions  issued  Sept.  30,  2014.  
We   now   reverse   the   injunction,   because   the   district   court’s  
findings  do  not  justify  an  outcome  different  from  Crawford.  
     The   Justices   observed   that   a   commission   chaired   by   for-­‐‑
mer  President  Carter  had  recommended  the  use  of  photo  ID  
to  verify  a  person’s  entitlement  to  vote.  Commission  on  Fed-­‐‑
eral   Election   Reform,   Building   Confidence   in   U.S.   Elections   18  
(2002).  The  Court  added  that  the  Help  America  Vote  Act  of  
2002  (HAVA)  requires  states  to  verify  a  person’s  eligibility  to  
vote,  using  photo  ID,  portions  of  Social  Security  numbers,  or  
unique   state-­‐‑assigned   identifiers.   52   U.S.C.   §21083(a)(5)(A),  
formerly   42   U.S.C.   §15483(a)(5)(A).   Many   people   register   to  
vote   when   they   get   drivers’   licenses   (National   Voter   Regis-­‐‑
tration   Act   of   1993,   52   U.S.C.   §20504,   formerly   42   U.S.C.  
§1973gg–3),   which   links   registration   and   photo   ID   from   the  
outset.   The   Justices   concluded   that   both   the   prevention   of  
voter  impersonation  on  election  day  and  the  preservation  of  
public  confidence  in  the  integrity  of  elections  justify  a  photo  
ID   requirement,   even   though   persons   who   do   not   already  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                   3  

have   government-­‐‑issued   photo   IDs   must   spend   time   to   ac-­‐‑
quire   necessary   documents   (such   as   birth   certificates)   and  
stand  in  line  at  a  public  agency  to  get  one.  “For  most  voters  
who   need   them,   the   inconvenience   of   making   a   trip   to   the  
[department  of  motor  vehicles],  gathering  the  required  doc-­‐‑
uments,  and  posing  for  a  photograph  surely  does  not  qualify  
as   a   substantial   burden   on   the   right   to   vote,   or   even   repre-­‐‑
sent  a  significant  increase  over  the  usual  burdens  of  voting.”  
553   U.S.   at   198.   These   observations   hold   for   Wisconsin   as  
well  as  for  Indiana.  
     Wisconsin’s   law   differs   from   Indiana’s,   but   not   in   ways  
that  matter  under  the  analysis  in  Crawford.  One  difference  is  
that  Wisconsin  requires  photo  ID  for  absentee  voting  as  well  
as  in-­‐‑person  voting;  a  person  casting  an  absentee  ballot  must  
submit  a  photocopy  of  an  acceptable  ID.  Another  difference  
is  that  when  a  person  who  appears  to  vote  in  person  lacks  a  
photo  ID  but  says  that  he  has  one,  and  therefore  casts  a  pro-­‐‑
visional   ballot,   the   state   will   count   that   ballot   if   the   voter  
produces   the   photo   ID   by   the   next   Friday;   in   Indiana   the  
voter  signs  an  affidavit  of  eligibility  in  one  of  the  state’s  cir-­‐‑
cuit   courts   (which   usually   means   travel   to   the   county   seat)  
within  10  days.  Offices  of  the  Department  of  Motor  Vehicles  
in   Wisconsin   (where   most   people   get   government-­‐‑issued  
photo  IDs)  are  open  shorter  hours  than  those  in  Indiana,  but  
more   than   three   years   have   passed   since   Act   23’s   adoption,  
which   makes   it   difficult   to   conclude   that   people   who   want  
photo  ID  have  been  unable  to  find  an  open  office  in  all  that  
time;  no  one  thinks  that  people  who  want  drivers’  licenses  in  
Wisconsin   are   unable   to   get   them   because   of   limited   office  
hours.   Wisconsin’s   list   of   acceptable   documents   (drivers’   li-­‐‑
censes,   Wisconsin   state   ID   cards,   passports,   military   ID   of  
persons  in  active  service,  recent  naturalization  papers,  photo  
4                                                 Nos.  14-­‐‑2058  &  14-­‐‑2059  

ID   issued   by   a   recognized   Indian   tribe,   or   signed   photo   ID  
issued  by  a  college  or  university)  omits  some  documents  that  
Indiana  accepts  (see  553  U.S.  at  198  n.16)  and  includes  some  
that  Indiana  omits.  There  are  other  differences  in  detail,  but  
none   establishes   that   the   burden   of   voting   in   Wisconsin   is  
significantly  different  from  the  burden  in  Indiana.  
     The  district  court  concluded  that  Crawford  is  not  control-­‐‑
ling   for   three   principal   reasons.   First,   the   judge   estimated  
that   300,000   registered   voters   in   Wisconsin   lack   a   photo   ID  
that   the   state   will   accept   for   voting.   That   is   approximately  
9%   of   the   state’s   3,395,688   registered   voters.   The   district  
judge   in   Crawford,   by   contrast,   estimated   that   only   43,000  
persons  eligible  to  vote  lacked  an  acceptable  photo  ID.  458  F.  
Supp.   2d   775,   807   (S.D.   Ind.   2006).   Second,   the   judge   found  
that   voter-­‐‑impersonation   fraud   (a   ringer   pretending   to   be   a  
registered  voter)  happens  so  rarely  in  Wisconsin  that  the  de-­‐‑
sire   to   reduce   its   occurrence   cannot   justify   any   significant  
burden  on  voters.  Third,  the  judge  found  that  white  persons  
who  are  eligible  to  vote  are  more  likely  than  others  to  have  
in  their  possession  either  an  acceptable  photo  ID  or  the  doc-­‐‑
uments  (such  as  copies  of  birth  certificates)  that  make  it  sim-­‐‑
ple   to   get   an   acceptable   photo   ID.   The   judge   found   that   in  
Milwaukee  County  (which  the  judge  took  as  a  proxy  for  the  
whole  state)  97.6%  of  white  eligible  voters  have  a  qualifying  
photo  ID  or  the  documents  they  need  to  get  one.  That  figure  
is  95.5%  for  black  eligible  voters  and  94.1%  for  Latino  eligi-­‐‑
ble   voters.   The   judge   concluded   from   the   first   two   findings  
that  Act  23  violates  the  Constitution  and  from  the  third  that  
it  violates  the  Voting  Rights  Act.  The  judge  made  many  oth-­‐‑
er  findings,  but  these  are  the  most  important  ones.  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                   5  

     Before   we   address   the   significance   of   the   findings   the  
judge  made,  we  mention  a  few  things  that  the  judge  did  not  
find.  First,  the  judge  did  not  find  that  substantial  numbers  of  
persons  eligible  to  vote  have  tried  to  get  a  photo  ID  but  been  
unable   to   do   so.   Eight   people   testified   that   they   had   been  
frustrated  when  trying  to  get  photo  IDs.  Six  of  the  eight  testi-­‐‑
fied   that   the   state   would   not   issue   photo   IDs   because   they  
lack   birth   certificates,   but   they   did   not   testify   that   they   had  
tried  to  get  them,  let  alone  that  they  had  tried  but  failed.  On-­‐‑
ly  two  testified  that  distance  or  poverty  hindered  them  when  
trying  to  obtain  birth  certificates  or  correct  records  to  remove  
an  error  from  a  birth  certificate.  
     Nor   did   the   judge   find   that   the   situation   of   these   eight  
differed  from  the  situation  of  many  persons  in  Indiana.  The  
record  in  Crawford  contains  evidence  about  the  same  kind  of  
of  frustration,  encountered  by  persons  born  out  of  state,  who  
are   elderly   and   may   have   forgotten   their   birthplaces   and  
birthdates  (if  their  parents  ever  told  them),  who  are  unedu-­‐‑
cated   (and   thus   may   not   grasp   how   to   get   documents   from  
public  agencies),  or  who  are  poor  (and  so  may  have  trouble  
getting  to  a  public  agency,  or  paying  fees  for  copies  of  doc-­‐‑
uments).   The   district   judge   here   made   extensive   findings  
demonstrating  that  the  poor  are  less  likely  to  have  photo  IDs  
than   persons   of   average   income.   Yet   the   district   judge   in  
Crawford  also  discussed  these  problems;  so  did  the  Supreme  
Court,  which  deemed  them  an  inadequate  basis  for  holding  
Indiana’s  law  unconstitutional.  553  U.S.  at  199–203.  
    The   Court   reached   that   conclusion   even   though   Indiana  
charged  for  copies  of  birth  certificates—as  did  Wisconsin,  at  
the  time  of  trial.  Between  the  trial  and  the  argument  of  this  
appeal,   however,   the   Supreme   Court   of   Wisconsin   directed  
6                                                                                                         Nos.  14-­‐‑2058  &  14-­‐‑2059  

state  officials  to  issue  photo  IDs  without  requiring  applicants  
to   present   any   document   that   must   be   paid   for.   Milwaukee  
Branch  of  NAACP  v.  Walker,  2014  WI  98  ¶¶  66–70.  Moreover,  
Wisconsin   recently   issued   regulations   requiring   officials   to  
get   birth   certificates   (or   other   qualifying   documents)   them-­‐‑
selves   for   persons   who   ask   for   that   accommodation   on   the  
basis   of   hardship.   Emergency   Rule   14,   Wis.   Admin.   Reg.  
704b  (August  31,  2014).  So  at  the  time  of  trial  it  was  no  hard-­‐‑
er   to   get   supporting   documents   in   Wisconsin   than   in   Indi-­‐‑
ana,  and  today  it  is  easier  in  Wisconsin  than  in  Indiana.1  
     Second,   the   judge   did   not   make   findings   about   what  
happened  to  voter  turnout  in  Wisconsin  during  the  February  
2012   primary,   when   Act   23   was   enforced   (before   two   state  
judges  enjoined  it).  Did  the  requirement  of  photo  ID  reduce  
the   number   of   voters   below   what   otherwise   would   have  
been   expected?   Did   that   effect   differ   by   race   or   ethnicity?  
The  record  does  not  tell  us.  This  suit,  like  Crawford,  therefore  
is  a  challenge  to  Act  23  as  written  (“on  its  face”),  rather  than  
to  its  effects  (“as  applied”).  
   The   record   also   does   not   reveal   what   has   happened   to  
voter  turnout  in  the  other  states  (more  than  a  dozen)  that  re-­‐‑
quire  photo  IDs  for  voting.  If  as  plaintiffs  contend  a  photo  ID  
requirement  especially  reduces  turnout  by  minority  groups,  
students,  and  elderly  voters,  it  should  be  possible  to  demon-­‐‑


                                                                                                       
      1  Milwaukee  Branch  of  NAACP  and  the  regulations  leave  much  to  the  

discretion   of   the   employees   at   the   Department   of   Motor   Vehicles   who  
decide   whether   a   given   person   has   an   adequate   claim   for   assistance   or  
dispensing   with   the   need   for   a   birth   certificate.   Whether   that   discretion  
will  be  properly  exercised  is  not  part  of  the  current  record,  however,  and  
could  be  the  subject  of  a  separate  suit  if  a  problem  can  be  demonstrated.  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                   7  

strate  that  effect.  Actual  results  are  more  significant  than  lit-­‐‑
igants’  predictions.  But  no  such  evidence  has  been  offered.  
     The   lack   of   evidence   about   what   has   happened   in   other  
states   (or   even   in   Wisconsin   itself   in   2012)   means   that   this  
case  is  in  the  same  posture  as  Indiana’s:  the  parties  and  the  
district  court  have  tried  to  make  predictions  about  the  effects  
of   requiring   photo   ID,   but   the   predictions   cannot   be   com-­‐‑
pared  with  results.  
     Plaintiffs   want   us   to   treat   Crawford   as   a   case   in   which  
there  was  no  record,  so  that  the  Supreme  Court  had  no  facts  
to   go   on.   That’s   not   what   happened.   An   extensive   record  
was   compiled   in   Crawford,   and   the   district   judge   issued   a  
lengthy   opinion.   The   judge   in   Indiana   thought,   just   as   the  
judge  in  Wisconsin  has  found,  that  some  voters  would  be  un-­‐‑
able,  as  a  practical  matter,  to  get  photo  IDs—because  of  age  
or  infirmity,  lack  of  ability  to  pay  for  birth  certificates,  or  the  
difficulty   of   obtaining   them   from   public-­‐‑records   bureaus  
thousands   of   miles   away   in   other   states—and   therefore  
would   have   to   travel   to   the   county   seat   after   every   election  
to  file  an  affidavit  of  eligibility,  but  could  not  ascertain  how  
many   people   were   in   that   category.   The   trial   in   Wisconsin  
produced  the  same  inability  to  quantify.  
     The   findings   not   made   affect   how   to   interpret   the   find-­‐‑
ings  that  were  made.  Take  the  conclusion  (based  on  the  tes-­‐‑
timony   of   a   “marketing   consultant”)   that   300,000   registered  
voters  lack  acceptable  photo  ID.  The  number  is  questionable;  
the  district  judge  who  tried  the  Indiana  case  rejected  a  large  
estimate  as  fanciful  in  a  world  in  which  photo  ID  is  essential  
to  board  an  airplane,  enter  Canada  or  any  other  foreign  na-­‐‑
tion,  drive  a  car  (even  people  who  do  not  own  cars  need  li-­‐‑
censes   to   drive   friends’   or   relatives’   cars),   buy   a   beer,   pur-­‐‑
8                                                                                                         Nos.  14-­‐‑2058  &  14-­‐‑2059  

chase   pseudoephedrine   for   a   stuffy   nose   or   pick   up   a   pre-­‐‑
scription  at  a  pharmacy,  open  a  bank  account  or  cash  a  check  
at  a  currency  exchange,  buy  a  gun,  or  enter  a  courthouse  to  
serve  as  a  juror  or  watch  the  argument  of  this  appeal.  Could  
9%  of  Wisconsin’s  voting  population  really  do  none  of  these  
things?   (Some   may   have   photo   ID   that   is   not   accepted   for  
elections,   such   as   a   veteran’s   card,   but   the   record   does   not  
show   how   many   people   get   through   life   with   the   sort   of  
photo   ID   that   Wisconsin   does   not   accept   for   voting.)   None-­‐‑
theless,   we   accept   the   district   court’s   finding   in   this   case.  
What  is  its  legal  significance?  
     Plaintiffs  describe  registered  voters  who  lack  photo  ID  as  
“disenfranchised.”   If   the   reason   they   lack   photo   ID   is   that  
the   state   has   made   it   impossible,   or   even   hard,   for   them   to  
get  photo  ID,  then  “disfranchised”  might  be  an  apt  descrip-­‐‑
tion.   But   if   photo   ID   is   available   to   people   willing   to  
scrounge  up  a  birth  certificate  and  stand  in  line  at  the  office  
that  issues  drivers’  licenses,  then  all  we  know  from  the  fact  
that  a  particular  person  lacks  a  photo  ID  is  that  he  was  un-­‐‑
willing   to   invest   the   necessary   time.   And   Crawford   tells   us  
that  “the  inconvenience  of  making  a  trip  to  the  [department  
of   motor   vehicles],   gathering   the   required   documents,   and  
posing   for   a   photograph   surely   does   not   qualify   as   a   sub-­‐‑
stantial  burden  on  the  right  to  vote,  or  even  represent  a  sig-­‐‑
nificant  increase  over  the  usual  burdens  of  voting.”  553  U.S.  
at  198.  
   Registering  to  vote  is  easy  in  Wisconsin.2  Yet  of  those  eli-­‐‑
gible,  only  78%  have  registered.  (In  raw  numbers,  4.247  mil-­‐‑
                                                                                                       
      2  In  order  to  register,  a  person  must  provide  proof  of  residence  (such  

as  a  driver’s  license,  utility  bill,  bank  statement,  or  residential  lease)  and  
any   one   of   (1)   the   applicant’s   driver’s   license   number   and   expiration  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                                                                                                                                         9  

lion  were  eligible  in  2012,  and  of  that  number  only  3.318  mil-­‐‑
lion  were  registered.  The  difference  is  almost  a  million,  vast-­‐‑
ly  exceeding  the  number  of  registered  voters  who  lack  photo  
ID.   U.S.   Census   Bureau,   Reported   Voting   and   Registration   by  
Sex,  Race  and  Hispanic  Origin,  for  States:  November  2012  (May  
2013).)   This   proportion   is   lower   than   the   91%   of   registered  
voters  who  have  qualifying  photo  ID.  We  know  from  regis-­‐‑
tration  data  (and  the  fact  that  not  all  registered  persons  cast  
ballots)   that   any   procedural   step   filters   out   some   potential  
voters.   No   one   calls   this   effect   disfranchisement,   even  
though   states   could   make   things   easier   by,   say,   allowing  
everyone  to  register  or  vote  from  a  computer  or  smartphone  
without   travel   or   standing   in   line.   Yet   if   22%   of   the   eligible  
population  does  not  perform  even  the  easiest  step,  registra-­‐‑
tion,  it  is  difficult  to  infer  from  the  fact  that  9%  have  not  ac-­‐‑
quired   photo   ID   that   that   step   is   particularly   difficult.   A  
more   plausible   inference   would   be   that   people   who   do   not  
plan  to  vote  also  do  not  go  out  of  their  way  to  get  a  photo  ID  
that   would   have   no   other   use   to   them.   This   does   not   imply  
that  a  need  for  photo  ID  is  an  obstacle  to  a  significant  num-­‐‑
ber  of  persons  who  otherwise  would  cast  ballots.  
    Some   of   the   district   court’s   other   findings   support   the  
conclusion   that   for   most   eligible   voters   not   having   a   photo  
ID  is  a  matter  of  choice  rather  than  a  state-­‐‑created  obstacle.  

                                                                                                                                                                                                                          
date,   (2)   a   Wisconsin   Department   of   Transportation   ID   number   and   its  
expiration  date,  or  (3)  the  last  four  digits  of  the  applicant’s  Social  Securi-­‐‑
ty  number.  Residents  can  register  by  mail  or  through  a  Special  Registra-­‐‑
tion  Deputy  (someone  trained  by  a  municipality  to  collect  voter  registra-­‐‑
tion  forms)  until  20  days  before  an  election.  They  can  register  in  a  munic-­‐‑
ipal  clerk’s  office  until  the  Friday  before  an  election.  And  they  can  regis-­‐‑
ter  at  a  polling  place  on  election  day.  
10                                                 Nos.  14-­‐‑2058  &  14-­‐‑2059  

We   have   mentioned   the   court’s   finding   that   2.4%   of   white  
adult   residents   in   Milwaukee   County   do   not   now   have   in  
their   possession   either   a   qualifying   photo   ID   or   the   docu-­‐‑
mentation   needed   to   get   one.   (This   is   the   same   thing   as   the  
proposition  that  97.6%  do  have  a  photo  ID  or  the  qualifying  
documents.)   The   judge   estimated   that   4.5%   of   blacks   and  
5.9%  of  Latinos  lack  both.  But  if  9%  of  eligible  voters  lack  a  
photo  ID,  this  necessarily  means  that  more  than  half  of  eligi-­‐‑
ble  voters  who  lack  a  photo  ID  do  have  a  birth  certificate  or  
other  qualifying  documents  among  the  family  records.  (One  
witness   testified   that,   of   persons   who   lack   qualifying   photo  
IDs,   32%   also   lack   the   documents   needed   to   get   one;   this  
means  that  68%  of  all  persons  who  lack  a  photo  ID  could  get  
one   without   hassle.)   If   people   who   already   have   copies   of  
their  birth  certificates  do  not  choose  to  get  free  photo  IDs,  it  
is  not  possible  to  describe  the  need  for  a  birth  certificate  as  a  
legal  obstacle  that  disfranchises  them.  
     Because  the  burden  of  getting  a  photo  ID  in  Wisconsin  is  
no   greater   than   the   burden   in   Indiana,   the   district   court’s  
constitutional  holding  must  rest  on  its  finding  that  photo  IDs  
do  not  serve  any  important  purpose—for  if  that’s  right,  then  
under  the  constitutional  standard  laid  out  in  Crawford  even  a  
modest  burden  is  forbidden.  
   The   district   judge   concluded   that   the   only   kind   of   fraud  
that   photo   IDs   address   is   impersonation   of   voters   at   the  
polls,   and   he   found   that   impersonation   does   not   happen   in  
Wisconsin.  (He  allowed  that  some  frauds  may  go  undetected  
but   thought   that   the   number   is   trivial.)   Although   the   judge  
recognized   that   some   voter-­‐‑impersonation   frauds   had   been  
detected—on   one   occasion,   for   example,   a   man   cast   an   ab-­‐‑
sentee  ballot  for  his  deceased  wife—the  judge  thought  that  a  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                               11  

photo  ID  would  not  necessarily  prevent  these.  He  observed  
that   the   man   could   have   submitted   a   photocopy   of   his   de-­‐‑
ceased  wife’s  photo  ID.  The  state  also  contended  that  requir-­‐‑
ing  identification  of  voters  at  the  polls  promotes  public  con-­‐‑
fidence  in  the  integrity  of  elections,  but  the  judge  found  that  
there  is  no  relation  between  voter-­‐‑identification  statutes  and  
public  confidence.  It  follows,  the  judge  concluded,  that  Wis-­‐‑
consin’s  Act  23  serves  no  legitimate  purpose.  
      One   problem   with   relying   on   these   findings   is   that   the  
first  of  them—the  conclusion  that  voter  impersonation  is  ra-­‐‑
re   if   not   nonexistent—is   identical   to   a   finding   made   in   the  
Indiana   litigation.   The   district   judge   in   Indiana   found   that  
there   had   never   been   a   documented   instance   of   voter-­‐‑
impersonation  fraud  in  that  state.  The  Supreme  Court  recit-­‐‑
ed  this  finding,  553  U.S.  at  194–96,  yet  found  it  inadequate  to  
conclude  that  the  statute  does  not  serve  any  purpose.  That’s  
because   the   Supreme   Court   thought   that   a   photo   ID   re-­‐‑
quirement   has   other   benefits   (id.   at   191–97):   it   deters   fraud  
(so  that  a  low  frequency  stays  low);  it  promotes  accurate  rec-­‐‑
ord  keeping  (so  that  people  who  have  moved  after  the  date  
of   registration   do   not   vote   in   the   wrong   precinct);   it   pro-­‐‑
motes   voter   confidence.   The   Court   took   the   last   of   these   as  
almost  self-­‐‑evidently  true.  And  the  need  for  documentation  
such  as  a  birth  certificate  to  get  a  photo  ID  suggests  another  
benefit:   it   will   prevent   some   people   who   should   not   have  
registered  (because  they  are  too  young  or  not  citizens)  from  
voting   when   they   are   unable   to   get   a   qualifying   photo   ID.  
Wisconsin   allows   registration   on   election   day,   and   a   photo  
ID   can   help   to   verify   (or   refute)   representations   a   person  
makes  when  trying  to  register.  
12                                                 Nos.  14-­‐‑2058  &  14-­‐‑2059  

     The  dissenting  Justices  were  not  impressed  by  the  bene-­‐‑
fits   their   colleagues   touted.   Justice   Souter   (joined   by   Justice  
Ginsburg)  heaped  scorn  on  them,  deeming  them  unsubstan-­‐‑
tiated  and  at  any  event  too  modest  to  justify  an  appreciable  
burden.   553   U.S.   at   223–37   (dissenting   opinion).   (Justice  
Breyer,   who   also   dissented,   did   so   because   in   his   view   the  
photo   ID   requirement   discouraged   too   many   people   from  
voting;   he   did   not   join   Justice   Souter’s   view   that   the   law  
served   no   valid   purpose.)   In   this   litigation,   plaintiffs   pro-­‐‑
duced  the  testimony  of  a  political  scientist  who  agrees  with  
Justice  Souter,  and  the  district  judge  found  as  a  fact  that  the  
majority   of   the   Supreme   Court   was   wrong   about   benefits  
such   as   better   record   keeping   and   promoting   public   confi-­‐‑
dence.   Maybe   that   testimony   will   eventually   persuade   the  
Justices  themselves,  but  in  our  hierarchical  judicial  system  a  
district   court   cannot   declare   a   statute   unconstitutional   just  
because  he  thinks  (with  or  without  the  support  of  a  political  
scientist)  that  the  dissent  was  right  and  the  majority  wrong.  
    To   put   this   in   legalese,   whether   a   photo   ID   requirement  
promotes  public  confidence  in  the  electoral  system  is  a  “leg-­‐‑
islative  fact”—a  proposition  about  the  state  of  the  world,  as  
opposed   to   a   proposition   about   these   litigants   or   about   a  
single  state.  Judges  call  the  latter  propositions  “adjudicative  
facts.”   On   matters   of   legislative   fact,   courts   accept   the   find-­‐‑
ings   of   legislatures   and   judges   of   the   lower   courts   must   ac-­‐‑
cept  findings  by  the  Supreme  Court.  See,  e.g.,  Armour  v.  Indi-­‐‑
anapolis,  132  S.  Ct.  2073,  2080  (2012);  A  Woman’s  Choice—East  
Side  Women’s  Clinic  v.  Newman,  305  F.3d  684  (7th  Cir.  2002).  
   The   district   judge   heard   from   one   political   scientist,  
whose  view  may  or  may  not  be  representative  of  the  profes-­‐‑
sion’s.  After  a  majority  of  the  Supreme  Court  has  concluded  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                13  

that  photo  ID  requirements  promote  confidence,  a  single  dis-­‐‑
trict  judge  cannot  say  as  a  “fact”  that  they  do  not,  even  if  20  
political  scientists  disagree  with  the  Supreme  Court.  
    Photo  ID  laws  promote  confidence,  or  they  don’t;  there  is  
no  way  they  could  promote  public  confidence  in  Indiana  (as  
Crawford   concluded)   and   not   in   Wisconsin.   This   means   that  
they   are   valid   in   every   state—holding   constant   the   burden  
each  voter  must  bear  to  get  a  photo  ID—or  they  are  valid  in  
no  state.  Functionally  identical  laws  cannot  be  valid  in  Indi-­‐‑
ana  and  invalid  in  Wisconsin  (or  the  reverse),  depending  on  
which   political   scientist   testifies,   and   whether   a   district  
judge’s   fundamental   beliefs   (his   “priors,”   a   social   scientist  
would   say)   are   more   in   line   with   the   majority   on   the   Su-­‐‑
preme  Court  or  the  dissent.  
     Wisconsin-­‐‑specific   findings   do   matter   to   some   issues;   if  
the  burden  of  getting  a  photo  ID  in  Wisconsin  were  material-­‐‑
ly  greater  than  the  burden  in  Indiana,  then  Wisconsin’s  law  
could   indeed   be   invalid   while   Indiana’s   stands.   But   no   one  
suggests   that   photo   ID   laws   promote   confidence   in   Indiana  
but   not   Wisconsin;   the   district   court’s   finding   concerns   the  
nation  as  a  whole.  (The  political  scientist  who  testified  at  tri-­‐‑
al  relied  not  on  his  own  work,  or  even  on  work  in  a  refereed  
scholarly  journal,  but  on  Stephen  Ansolabehere  &  Nathaniel  
Persily,  Vote  Fraud  in  the  Eye  of  the  Beholder:  The  Role  of  Public  
Opinion   in   the   Challenge   to   Voter   Identification   Requirements,  
121  Harv.  L.  Rev.  1737  (2008),  which  reported  the  results  of  
one  opinion  poll  of  people  living  throughout  the  country.)  
     That  photo  IDs  promote  confidence,  even  if  they  have  no  
other   effect,   is   widely   accepted   outside   the   field   of   voting.  
Take   the   photo   ID   requirement   for   boarding   an   aircraft.   As  
far   as   we   are   aware,   a   need   to   produce   photo   ID   has   never  
14                                                 Nos.  14-­‐‑2058  &  14-­‐‑2059  

prevented  a  hijacking  or  act  of  terrorism;  no  one  even  argues  
that   it   has.   Magnetometers,   x-­‐‑ray   machines,   and   other   tech-­‐‑
nical  resources  find  guns,  knives,  and  explosives.  (Find  them  
frequently:   many   people   who   possess   photo   ID   try   to   carry  
these  items  onto  planes.)  But  the  public  feels  safer  when  eve-­‐‑
ryone  must  show  a  photo  ID,  which  makes  the  requirement  
a  rational  one.  Perhaps  that  is  why  both  state  and  federal  ju-­‐‑
diciaries   require   photo   ID   of   people   entering   courthouses,  
even   though   it   is   the   magnetometers   and   other   technical  
gear,  not  the  ID,  that  finds  the  weapons.  
   If  the  public  thinks  that  photo  ID  makes  elections  cleaner,  
then  people  are  more  likely  to  vote  or,  if  they  stay  home,  to  
place  more  confidence  in  the  outcomes.  These  are  substantial  
benefits.  One  district  judge’s  contrary  view  is  not  enough  to  
condemn   a   state   statute   as   unconstitutional.   By   contrast,   a  
finding   that   a   photo   ID   law   has   significantly   reduced   the  
turnout   in   a   particular   state   would   imply   that   the   require-­‐‑
ment’s   additional   costs   outweigh   any   benefit   in   improving  
confidence  in  electoral  integrity.  As  we  have  observed,  how-­‐‑
ever,  the  judge  did  not  find  that  photo  ID  laws  measurably  
depress  turnout  in  the  states  that  have  been  using  them.  
    We   have   said   enough   to   demonstrate   that   Crawford   re-­‐‑
quires   us   to   reject   a   constitutional   challenge   to   Wisconsin’s  
statute.  (The  Supreme  Court  of  Wisconsin  reached  the  same  
conclusion   in   Milwaukee   Branch   of   NAACP   and   League   of  
Women   Voters   v.   Walker,   2014   WI   97   (July   31,   2014),   both   of  
which   reversed   injunctions   that   had   been   issued   by   state  
judges.)  In  Crawford  plaintiffs  relied  exclusively  on  the  Con-­‐‑
stitution;   in   this   suit   plaintiffs   also   contended,   and   the   dis-­‐‑
trict  judge  found,  that  the  state  law  violates  §2  of  the  Voting  
Rights  Act,  52  U.S.C.  §10301,  formerly  42  U.S.C.  §1973:  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                               15  

    (a)  No  voting  qualification  or  prerequisite  to  voting  or  standard,  
    practice,  or  procedure  shall  be  imposed  or  applied  by  any  State  
    or  political  subdivision  in  a  manner  which  results  in  a  denial  or  
    abridgement   of   the   right   of   any   citizen   of   the   United   States   to  
    vote  on  account  of  race  or  color,  or  in  contravention  of  the  guar-­‐‑
    antees  set  forth  in  section  10303(f)(2)  of  this  title,  as  provided  in  
    subsection  (b).  
    (b)  A  violation  of  subsection  (a)  is  established  if,  based  on  the  to-­‐‑
    tality   of   circumstances,   it   is   shown   that   the   political   processes  
    leading  to  nomination  or  election  in  the  State  or  political  subdi-­‐‑
    vision   are   not   equally   open   to   participation   by   members   of   a  
    class   of   citizens   protected   by   subsection   (a)   in   that   its   members  
    have   less   opportunity   than   other   members   of   the   electorate   to  
    participate  in  the  political  process  and  to  elect  representatives  of  
    their   choice.   The   extent   to   which   members   of   a   protected   class  
    have  been  elected  to  office  in  the  State  or  political  subdivision  is  
    one  circumstance  which  may  be  considered:  Provided,  That  noth-­‐‑
    ing  in  this  section  establishes  a  right  to  have  members  of  a  pro-­‐‑
    tected   class   elected   in   numbers   equal   to   their   proportion   in   the  
    population.  

The  judge  recognized  that  most  case  law  concerning  the  ap-­‐‑
plication   of   §2   concerns   claims   that   racial   gerrymandering  
has   been   employed   to   dilute   the   votes   of   racial   or   ethnic  
groups.  See,  e.g.,  Thornburg  v.  Gingles,  478  U.S.  30  (1986);  Chi-­‐‑
som  v.  Roemer,  501  U.S.  380  (1991).  In  Gingles  the  Justices  bor-­‐‑
rowed   nine   factors   from   a   Senate   committee   report   (often  
called  the  “Gingles  factors”)  as  the  standard  for  applying  §2.  
The   judge   found   that   line   of   cases   unhelpful   for   situations  
involving   eligibility   to   vote.   The   judge   recognized   that   a  
separate  line  of  §2  cases  does  involve  eligibility  and  has  con-­‐‑
cluded  that  felon-­‐‑disfranchisement  statutes  do  not  violate  §2  
even  though  these  laws  have  a  disparate  impact  on  minori-­‐‑
ties.  (Both  blacks  and  Latinos  are  more  likely  to  have  felony  
convictions   than   are   whites.)   See   Farrakhan   v.   Gregoire,   623  
F.3d  990  (9th  Cir.  2010)  (en  banc);  Simmons  v.  Galvin,  575  F.3d  
16                                                                                                         Nos.  14-­‐‑2058  &  14-­‐‑2059  

24  (1st  Cir.  2009);  Hayden  v.  Pataki,  449  F.3d  305  (2d  Cir.  2006)  
(en   banc);   Johnson   v.   Governor   of   Florida,   405   F.3d   1214   (11th  
Cir.  2005)  (en  banc).  But  the  judge  deemed  all  of  those  deci-­‐‑
sions   irrelevant   too,   because   most   felon-­‐‑disfranchisement  
laws  predate  the  Voting  Rights  Act.  
     The  judge  thought  that  §2  offers  the  best  guide  to  its  own  
interpretation   and   emphasized   the   rule   that   laws   must   not  
“result[]   in   a   denial”   of   the   right   to   vote.   Act   23   has   such   a  
result,  the  judge  concluded,  because  white  registered  voters  
are  more  likely  to  possess  qualifying  photo  IDs,  or  the  doc-­‐‑
uments  necessary  to  get  them.  We  have  mentioned  one  sta-­‐‑
tistical  disparity:  97.6%  of  whites,  95.5%  of  blacks,  and  94.1%  
of   Latinos   currently   possess   either   qualifying   photo   IDs   or  
the  documents  that  would  permit  Wisconsin  to  issue  them.3  
(In   other   words,   these   registered   voters   have,   or   can   get,  
photo   IDs   without   asking   any   public-­‐‑records   office   for   any  
additional  document,  such  as  a  birth  certificate.)  If  instead  of  
asking  who  has  either  photo  IDs  or  the  documents  required  
to  get  them,  we  ask  only  who  had  qualifying  photo  IDs  as  of  

                                                                                                        
       3   We   have   given   the   percentages   of   persons   who   have   these   docu-­‐‑

ments.  Plaintiffs  express  the  figures  differently,  giving  the  percentages  of  
persons   who   lack   the   documents   (2.4%   of   whites,   4.5%   of   blacks,   and  
5.9%   of   Latinos),   then   dividing   one   percentage   by   another   to   yield   an  
expression  such  as  “registered  Black  voters  in  Wisconsin  were  70%  more  
likely  than  white  voters  to  lack  a  driver’s  license  or  state  ID”  (LULAC  Br.  
2).  That  is  a  misuse  of  data.  Dividing  one  percentage  by  another  produc-­‐‑
es   a   number   of   little   relevance   to   the   problem.   If   99.9%   of   whites   had  
photo  IDs,  and  99.7%  of  blacks  did,  the  same  approach  would  yield  the  
statement   “blacks   are   three   times   as   likely   as   whites   to   lack   qualifying  
ID”   (0.3   /   0.1   =   3),   but   such   a   statement   would   mask   the   fact   that   the  
populations  were  effectively  identical.  That’s  why  we  do  not  divide  per-­‐‑
centages.  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                 17  

the   trial,   the   district   judge   estimated   that   92.7%   of   whites,  
86.8%  of  blacks,  and  85.1%  of  Latinos  did.  Finally,  the  judge  
found  that  it  would  be  harder  for  blacks  and  Latinos,  on  av-­‐‑
erage,   to   get   the   documents   they   need,   because   for   the   five  
years   ending   in   2011   some   75%   of   Wisconsin’s   white   resi-­‐‑
dents   had   been   born   in   that   state,   while   only   59%   of   blacks  
and  43%  of  Latinos  had  been  born  there.  Getting  birth  certif-­‐‑
icates   from   other   states   is   harder   than   getting   them   from  
Wisconsin,   the   judge   found.   The   decision   of   the   Supreme  
Court  of  Wisconsin  and  the  state’s  new  regulations  may  re-­‐‑
duce   that   burden   but   cannot   eliminate   it;   persons   who   rely  
on  the  waiver  procedure  still  must  apply  for  it,  which  means  
that   on   average   black   and   Latino   residents   must   file   more  
paperwork  than  white  residents.  
     Although  these  findings  document  a  disparate  outcome,  
they   do   not   show   a   “denial”   of   anything   by   Wisconsin,   as  
§2(a)   requires;   unless   Wisconsin   makes   it   needlessly   hard   to  
get   photo   ID,   it   has   not   denied   anything   to   any   voter.   Nor  
did   the   district   court   find   that   differences   in   economic   cir-­‐‑
cumstances   are   attributable   to   discrimination   by   Wisconsin.  
The   judge   explained   his   findings   this   way:   “the   reason  
Blacks   and   Latinos   are   disproportionately   likely   to   lack   an  
ID   is   because   they   are   disproportionately   likely   to   live   in  
poverty,  which  in  turn  is  traceable  to  the  effects  of  discrimi-­‐‑
nation   in   areas   such   as   education,   employment,   and   hous-­‐‑
ing.”   2014   U.S.   Dist.   LEXIS   59344   at   *119.   The   judge   did   not  
conclude   that   the   state   of   Wisconsin   has   discriminated   in  
any   of   these   respects.   That’s   important,   because   units   of  
government  are  responsible  for  their  own  discrimination  but  
not  for  rectifying  the  effects  of  other  persons’  discrimination.  
See,  e.g.,  Milliken  v.  Bradley,  418  U.S.  717  (1974).  Section  2(a)  
forbids   discrimination   by   “race   or   color”   but   does   not   re-­‐‑
18                                                  Nos.  14-­‐‑2058  &  14-­‐‑2059  

quire   states   to   overcome   societal   effects   of   private   discrimi-­‐‑
nation  that  affect  the  income  or  wealth  of  potential  voters.  
      Section  2(b)  tells  us  that  §2(a)  does  not  condemn  a  voting  
practice   just   because   it   has   a   disparate   effect   on   minorities.  
(If  things  were  that  simple,  there  wouldn’t  have  been  a  need  
for  Gingles  to  list  nine  non-­‐‑exclusive  factors  in  vote-­‐‑dilution  
cases.)  Instead  §2(b)  tells  us:  “A  violation  of  subsection  (a)  is  
established   if,   based   on   the   totality   of   circumstances,   it   is  
shown   that   the   political   processes   leading   to   nomination   or  
election   in   the   State   or   political   subdivision   are   not   equally  
open   to   participation   by   members   of   a   class   of   citizens   pro-­‐‑
tected  by  subsection  (a)  in  that  its  members  have  less  oppor-­‐‑
tunity  than  other  members  of  the  electorate  to  participate  in  
the   political   process”   (emphasis   added).   Act   23   does   not  
draw  any  line  by  race,  and  the  district  judge  did  not  find  that  
blacks  or  Latinos  have  less  “opportunity”  than  whites  to  get  
photo   IDs.   Instead   the   judge   found   that,   because   they   have  
lower  income,  these  groups  are  less  likely  to  use  that  oppor-­‐‑
tunity.  And  that  does  not  violate  §2.  In  voting-­‐‑dilution  cases,  
citizens  lumped  into  a  district  can’t  extricate  themselves  ex-­‐‑
cept   by   moving,   so   clever   district-­‐‑line   drawing   can   disad-­‐‑
vantage   minorities.   But   Act   23   extends   to   every   citizen   an  
equal  opportunity  to  get  a  photo  ID.  
     To  the  extent  outcomes  help  to  decide  whether  the  state  
has  provided  an  equal  opportunity,  we  must  look  not  at  Act  
23   in   isolation   but   to   the   entire   voting   and   registration   sys-­‐‑
tem.  If  blacks  and  Latinos  do  not  get  photo  IDs  at  the  same  
frequency   as   whites,   that   will   reduce   their   relative   share   of  
voting  in  Wisconsin.  By  how  much?  We  don’t  know,  because  
(for  reasons  we  have  covered)  it  may  be  that  the  people  who  
do  not  get  photo  IDs  are  also  those  least  likely  to  vote  with  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                 19  

or   without   photo   IDs.   Experience   from   other   states   would  
help   to   understand   the   full   effect,   but   the   record   lacks   that  
information.   But   we   do   know,   from   data   published   by   the  
Census  Bureau,  that  blacks  do  not  seem  to  be  disadvantaged  
by  Wisconsin’s  electoral  system  as  a  whole.  In  2012  79.6%  of  
Wisconsin’s  eligible  white  non-­‐‑Hispanic  residents  were  reg-­‐‑
istered   to   vote.   That   year,   81%   of   the   state’s   eligible   black  
residents  were  registered  to  vote.  (Only  46.8%  of  Latino  resi-­‐‑
dents  were  registered;  this  might  be  caused  by  errors  in  the  
data;  the  Census  Bureau  provides  an  18.4%  margin  of  error  
for  this  figure.)  In  2012  75%  of  the  state’s  eligible  white  non-­‐‑
Hispanic   registered   voters   went   to   the   polls;   78.5%   of   the  
state’s  eligible  black  voters  cast  ballots.  Even  if  Act  23  takes  
2.1%   off   this   number   (the   difference   between   the   97.6%   of  
white   voters   who   already   have   photo   ID   or   qualifying   doc-­‐‑
uments,   and   the   95.5%   of   black   voters   who   do),   black   turn-­‐‑
out  will  remain  higher  than  white  turnout.  
       We  are  not  saying  that,  as  long  as  blacks  register  and  vote  
more   frequently   than   whites,   a   state   is   entitled   to   make  
changes  for  the  purpose  of  curtailing  black  voting.  Far  from  
it;   that   would   clearly   violate   §2.   Our   point,   rather,   is   that  
when  the  validity  of  the  state’s  voting  laws  depends  on  dis-­‐‑
parate  impact,  as  the  district  court  held,  it  is  essential  to  look  
at  everything  (the  “totality  of  circumstances”,  §2(b)  says)  to  
determine   whether   there   has   been   such   an   impact.   Other-­‐‑
wise  §2  will  dismantle  every  state’s  voting  apparatus.  
     No   state   has   exactly   equal   registration   rates,   exactly  
equal   turnout   rates,   and   so   on,   at   every   stage   of   its   voting  
system.  At  oral  argument,  counsel  for  one  of  the  two  groups  
of  plaintiffs  made  explicit  what  the  district  judge’s  approach  
implies:  that  if  whites  are  2%  more  likely  to  register  than  are  
20                                                  Nos.  14-­‐‑2058  &  14-­‐‑2059  

blacks,   then   the   registration   system   top   to   bottom   violates  
§2;   and   if   white   turnout   on   election   day   is   2%   higher,   then  
the  requirement  of  in-­‐‑person  voting  violates  §2.  Motor-­‐‑voter  
registration,  which  makes  it  simple  for  people  to  register  by  
checking  a  box  when  they  get  drivers’  licenses,  would  be  in-­‐‑
valid,   because   black   and   Latino   citizens   are   less   likely   to  
own   cars   and   therefore   less   likely   to   get   drivers’   licenses.  
(The  district  judge  cited  with  approval,  2014  U.S.  Dist.  LEXIS  
59344   at   *102   n.32,   a   study   concluding   that   in   Milwaukee  
County  73%  of  white  adults,  47%  of  black  adults,  and  43%  of  
Hispanic   adults   have   valid   drivers’   licenses;   this   implies   an  
equally  large  difference  in  registration  rates  using  the  motor-­‐‑
voter   protocol.)   Yet   it   would   be   implausible   to   read   §2   as  
sweeping  away  almost  all  registration  and  voting  rules.  It  is  
better   to   understand   §2(b)   as   an   equal-­‐‑treatment   require-­‐‑
ment   (which   is   how   it   reads)   than   as   an   equal-­‐‑outcome  
command  (which  is  how  the  district  court  took  it).  
      For   the   sake   of   argument,   let   us   put   all   of   the   felon-­‐‑
disfranchisement   cases   to   one   side,   even   though   they   offer  
strong   support   for   our   reading   of   §2,   in   voter-­‐‑qualification  
situations,   as   an   equal-­‐‑treatment   requirement.   Three   appel-­‐‑
late   opinions   have   applied   §2   to   voter-­‐‑qualification   rules  
other  than  felon-­‐‑disfranchisement  statutes:  Gonzalez  v.  Arizo-­‐‑
na,  677  F.3d  383,  404–10  (9th  Cir.  2012)  (en  banc);  Ohio  State  
Conference  of  NAACP  v.  Husted,  No.  14-­‐‑3877  (6th  Cir.  Sept.  24,  
2014),  stayed  under  the  name  Husted  v.  NAACP,  No.  14A336  
(S.   Ct.   Sept.   29,   2014);   and   League   of   Women   Voters   of   North  
Carolina  v.  North  Carolina,  No.  14-­‐‑1845  (4th  Cir.  Oct.  1,  2014).  
Gonzalez  held  that  Arizona’s  voter  ID  statute  (which  requires  
voters  to  present  one  qualifying  photo  ID  or  two  qualifying  
non-­‐‑photo  IDs)  is  valid  under  §2;  the  court  cited  Gingles  but  
did  not  use  most  of  its  nine  factors  or  establish  an  alternative  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                             21  

approach.   The   Fourth   Circuit   and   the   Sixth   Circuit,   by   con-­‐‑
trast,  found  Gingles  unhelpful  in  voter-­‐‑qualification  cases  (as  
do  we)  and  restated  the  statute  as  calling  for  two  inquiries.  
    Based   on   our   reading   of   the   plain   language   of   the   statute   and  
    relevant   Supreme   Court   authority,   we   agree   with   the   Sixth   Cir-­‐‑
    cuit  that  a  Section  2  vote-­‐‑denial  claim  consists  of  two  elements:  
  •   First,   “the   challenged   ‘standard,   practice,   or   procedure’   must  
        impose   a   discriminatory   burden   on   members   of   a   protected  
        class,   meaning   that   members   of   the   protected   class   ‘have   less  
        opportunity   than   other   members   of   the   electorate   to   partici-­‐‑
        pate  in  the  political  process  and  to  elect  representatives  of  their  
        choice.’”   Husted,   2014   WL   4724703,   at   *24   (quoting   [52   U.S.C.  
        §10301(a)–(b),  formerly]  42  U.S.C.  §1973(a)-­‐‑(b));  
  •  Second,  that  burden  “must  in  part  be  caused  by  or  linked  to  ‘so-­‐‑
       cial   and   historical   conditions’   that   have   or   currently   produce  
       discrimination   against   members   of   the   protected   class.”   Id.  
       (quoting  Gingles,  478  U.S.  at  47).  

League   of   Women   Voters,   slip   op.   33–34.   We   are   skeptical  
about   the   second   of   these   steps,   because   it   does   not   distin-­‐‑
guish   discrimination   by   the   defendants   from   other   persons’  
discrimination.  In  vote-­‐‑dilution  cases,  the  domain  of  Gingles,  
the   government   itself   draws   the   district   lines;   no   one   else  
bears   responsibility.   But   if   we   were   to   adopt   this   approach  
for  the  sake  of  argument,  our  plaintiffs  would  fail  at  the  first  
step,   because   in   Wisconsin   everyone   has   the   same   oppor-­‐‑
tunity  to  get  a  qualifying  photo  ID.  
    Photo  ID  laws  have  been  politically  contentious.  Crawford  
remarked   on   the   apparently   partisan   nature   of   the   disa-­‐‑
greement   between   those   who   favor   and   those   who   oppose  
these  statutes.  The  lead  opinion  stated:  “if  a  nondiscrimina-­‐‑
tory   law   is   supported   by   valid   neutral   justifications,   those  
justifications  should  not  be  disregarded  simply  because  par-­‐‑
22                                                           Nos.  14-­‐‑2058  &  14-­‐‑2059  

tisan   interests   may   have   provided   one   motivation   for   the  
votes  of  individual  legislators.  …  The  application  of  the  stat-­‐‑
ute   to   the   vast   majority   of   Indiana   voters   is   amply   justified  
by  the  valid  interest  in  protecting  ‘the  integrity  and  reliabil-­‐‑
ity  of  the  electoral  process.’”  553  U.S.  at  204.  That  is  true  of  
Wisconsin  as  well.  
   One   final   comment.   Even   if   Act   23   violated   §2   or   the  
Constitution  because  of  its  disparate  impact  on  economically  
disadvantaged   voters,   the   district   court’s   injunction   could  
not  be  affirmed.  It  reads:  
       [T]he   named   Defendants   and   Defendants’   officers,   agents,   serv-­‐‑
       ants,  employees,  and  attorneys,  and  all  those  acting  in  concert  or  
       participation  with  them,  or  having  actual  or  implicit  knowledge  
       of   this   Order   by   personal   service   or   otherwise,   are   hereby   per-­‐‑
       manently  enjoined  from  conditioning  a  person’s  access  to  a  bal-­‐‑
       lot,   either   in-­‐‑person   or   absentee,   on   that   person’s   presenting   a  
       form  of  photo  identification.  

2014  U.S.  Dist.  LEXIS  59344  at  *124.  The  injunction  is  perpetu-­‐‑
al  and  unconditional.  Even  if  Wisconsin  offers  a  photo  ID  to  
everyone  registered  to  vote,  without  the  need  for  supporting  
documentation,   it   still   can   not   require   anyone   to   present  
photo  ID  at  a  polling  place.  Under  the  injunction’s  language,  
it   is   irrelevant   how   well   the   changes   required   by   Milwaukee  
Branch  of  NAACP  or  adopted  by  regulation  work  in  alleviat-­‐‑
ing  difficulties  that  some  persons  encounter  in  getting  photo  
IDs.  
    A  district  judge’s  remedial  authority  is  limited  to  ending  
the   illegal   conduct—and   the   problem   identified   by   the   dis-­‐‑
trict   court   is   not   photo   ID   in   the   abstract,   but   how   income  
and  education  affect  the  probability  of  having  photo  ID.  The  
injunction   should   have   allowed   the   state   an   opportunity   to  
make  photo  ID  more  readily  available.  
Nos.  14-­‐‑2058  &  14-­‐‑2059                                                 23  

   Details   of   the   injunction   do   not   matter,   however,   given  
our   conclusion   that   Act   23   does   not   violate   either   §2   or   the  
Constitution.  The  judgment  of  the  district  court  is  reversed.